                        UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                                3:18-cv-599-FDW
                              (3:00-cr-210-FDW-4)
EVERTON BARTLEY,                                    )
                                                    )
                      Petitioner,                   )
                                                    )
vs.                                                 )              ORDER
                                                    )
UNITED STATES OF AMERICA,                           )
                                                    )
                  Respondent.                       )
_______________________________________             )

       THIS MATTER is before the Court on Petitioner’s pro se Motion to Vacate, Set Aside or

Correct Sentence under 28 U.S.C. § 2255, (Doc. No. 1).

       I.     BACKGROUND

       Petitioner was indicted for conspiracy to possess with intent to distribute 500 grams or

more of powder cocaine and 50 grams or more of crack cocaine in violation of 21 U.S.C. §§

841(b)(1), 846, and 851; and conspiracy to import 500 grams or more of powder cocaine in

violation of 21 U.S.C. §§ 942, 963, and 960. (3:00-cr-210, Doc. No. 26). The Government filed an

Information pursuant to 21 U.S.C. § 851 setting forth nine prior felony drug convictions:

possession of marijuana and possession of marijuana with intent to distribute (New Jersey April

10, 1992); manufacture and distribution of a controlled substance (New Jersey March 14, 1996);

possession with intent to sell and deliver cocaine (North Carolina December 12, 1994); possession

with intent to sell and deliver marijuana (North Carolina December 12, 1994); felony possession

of marijuana (North Carolina December 12, 1994); possession with intent to sell and deliver

marijuana (North Carolina December 12, 1994); possession with intent to distribute cocaine (New

Jersey April 29, 1996); possession with intent to sell and deliver cocaine (North Carolina


                                               1
December 12, 1994); and maintaining a place for controlled substance (North Carolina December

12, 1994). (Id., Doc. No. 94).

        A jury found Petitioner guilty of both counts. (Id., Doc. No. 107).

        The PSR calculated the base offense level as 32 based on the quantity of drugs for which

Petitioner was responsible and three levels were added for role. (3:00-cr-210, Doc. No. 263 at ¶

19, 21). However, the offense level is 37 because Petitioner qualifies as a career offender pursuant

to U.S. Sentencing Guidelines § 4B1.1 based on the following prior convictions: possession of

marijuana with intent to sell (NJ2C35-5B11);1 manufacture/distribute a controlled substance (File

#93001366); possession with intent to sell and deliver cocaine (94-CRS-035183); possession with

intent to sell and deliver marijuana (94-CRS-035184); assault with a deadly weapon with intent to

kill (94-CRS-035186); maintaining a place for controlled substances (94-CRS-075435);

possession with intent to sell and deliver marijuana (94-CRS-075436); and possession with intent

to sell and deliver cocaine (94-CRS-074337).2 (Id., Doc. No. 263 at ¶ 26). The PSR’s Criminal

History section scored a total of 11 criminal history points and a criminal history category of V.

(Id., Doc. No. 263 at ¶¶ 35-36). However, the criminal history category for career offenders is VI.

(Id., Doc. No. 263 at ¶ 37). The resulting guidelines range was 360 months to life imprisonment.

(Id., Doc. No. 263 at ¶ 57).

        The Court sentenced Petitioner to life imprisonment. (Id., Doc. No. 139). The Fourth

Circuit Court of Appeals affirmed, United States v. Bartley, 62 Fed. Appx. 547 (4th Cir. 2003), and

the Supreme Court denied certiorari, Bartley v. United States, 540 U.S. 913 (2003).




        1
          The PSR’s Criminal History section reveals that this case is associated with indictment number IS1367-91.
(3:00-cr-210, Doc. No. 263 at ¶ 31).
        2
            This appears to refer to case number 94-CRS-75437. (3:00-cr-210, Doc. No. 263 at ¶ 34).

                                                         2
         Petitioner filed a pro se § 2255 Motion to Vacate in 2004 that the Court dismissed and

denied, case number 3:04-cv-511. Bartley v. United States, 2007 WL 2964362 (W.D.N.C. Oct. 9,

2007). The Fourth Circuit dismissed Petitioner’s appeal, United States v. Bartley, 272 Fed. Appx.

239 (4th Cir. 2008), and the Supreme Court denied certiorari, Bartley v. United States, 556 U.S.

1172 (2009).

         Petitioner was denied sentence a reduction pursuant to 18 U.S.C. § 3582 on three occasions.

See (3:00-cr-210, Doc. Nos. 238, 248, 259); United States v. Bartley, 544 Fed. Appx. 166 (4th Cir.

2013); Bartley v. United States, 571 U.S. 1170 (2014).

         In 2017, Petitioner filed a second pro se § 2255 Motion to Vacate, case number 3:17-cv-

235. After the Government moved to dismiss as an unauthorized second or successive § 2255

petition, Petitioner withdrew all of his claims except the claim that he should be resentenced

because his April 1996 New Jersey conviction for possession with intent to distribute cocaine had

been vacated, which the Government conceded, was not successive. The Court denied and

dismissed Petitioner’s § 2255 petition because it was untimely. Bartley v. United States, 2017 WL

4768217 (W.D.N.C. Oct. 20, 2017). The Fourth Circuit dismissed Petitioner’s appeal. Bartley v.

United States, 721 Fed. Appx. 270 (4th Cir. 2018).

         Petitioner has now filed his third § 2255 Motion to Vacate in which he argues that he is

“actually innocent” of his sentence because one of his predicate convictions has been dismissed.

(Doc. No. 1).3 His argument is based on a February 21, 2018, Order of the Bergen County, New



         3
            On August 15, 2018, the Fourth Circuit dismissed Petitioner’s application for leave to file a second or
successive § 2255 petition because it is based on a new fact, case number 18-305. See United States v. Hairston, 754
F.3d 258, 262 (4th Cir. 2014) (“a numerically second § 2255 motion should not be considered second or successive
pursuant to § 2255(h) where … the facts relied on by the movant seeking resentencing did not exist when the
numerically first motion was adjudicated.”); 28 U.S.C. § 2255(h)(1) (“A second or successive motion must be certified
as provided in section 2244 by a panel of the appropriate court of appeals to contain … newly discovered evidence
that, if proven and viewed in light of the evidence as a whole, would be sufficient to establish by clear and convincing
evidence that no reasonable factfinder would have found the movant guilty of the offense….”).

                                                           3
Jersey, Superior Court Criminal Law Division vacating Petitioner’s4 indictment in case number

91-01-01367-1 with prejudice. (4th Cir. No. 18-305, Doc. No. 7-2 at 22); see Fed. R. Ev. 201.

         II.      LIMITATIONS

         Petitioner argues that the instant § 2255 petition is timely under § 2255(f)(4) because “[t]he

State of New Jersey ruled that Petitioner acted with diligence to his stale 1992 prison … and

vacated his conviction on February 21, 2018…” (Doc. No. 1 at 11). He further argues that he is

“actually innocent” of his sentence because the prior crimes used to enhance his sentence are “non-

existent.” (Doc. No. 1 at 25).

         The Court declines to analyze the timeliness of the instant § 2255 petition in the interest of

judicial economy because the one-year statute of limitations is not jurisdictional, the limitations

analysis is complex, and this case may be easily resolved on the merits. See United States v.

Prescott, 221 F.3d 686, 688 (4th Cir. 2000) (recognizing that AEDPA’s statute of limitations is not

jurisdictional); see, e.g., Pough v. United States, 442 F.3d 959, 965–66 (6th Cir. 2006) (finding that

it “may … proceed directly to the merits of [the § 2255] case, which can be resolved in a

straightforward manner” rather than first addressing limitations); Aron v. United States, 291 F.3d

708, 718 (11th Cir. 2002) (Carnes, J., concurring) (“a district court is not required to rule on whether

an asserted statute of limitations bar applies if the § 2255 motion may be denied on other

grounds.”). The Court will therefore assume without deciding that the instant § 2255 petition was

timely filed.

         III.     SECTION 2255 STANDARD OF REVIEW

         A federal prisoner claiming that his “sentence was imposed in violation of the Constitution

or the laws of the United States, or that the court was without jurisdiction to impose such sentence,


         4
          The order identifies the “Defendant” as “Fredrick A. Martin,” which is one of Petitioner’s aliases. See (00-
cr-210, Doc. No. 263 at 3).

                                                          4
or that the sentence was in excess of the maximum authorized by law, or is otherwise subject to

collateral attack, may move the court which imposed the sentence to vacate, set aside or correct

the sentence.” 28 U.S.C. § 2255(a).

       Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior

proceedings . . .” in order to determine whether the petitioner is entitled to any relief on the claims

set forth therein. After examining the record in this matter, the Court finds that the arguments

presented by Petitioner can be resolved without an evidentiary hearing based on the record and

governing case law. See Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

       IV.     DISCUSSION

       Petitioner’s contention that the vacatur of his 1992 New Jersey conviction requires

resentencing is meritless.

       For first-time offenders who possess with intent to distribute 500 grams or more of a

mixture or substance containing a detectable amount of cocaine, the Controlled Substances Act

(“CSA”) mandates a term of imprisonment of at least five years and not more than 40 years. 21

U.S.C. § 841(b)(1)(B)(ii)(II). But for offenders who engage in such conduct “after a prior

conviction for a felony drug offense has become final,” the CSA mandates a term of imprisonment

of at least 10 years and not more in life imprisonment. Id. A “felony drug offense” is “an offense

that is punishable by imprisonment for more than one year under any law of the United States or

of a State or foreign country that prohibits or restricts conduct relating to narcotic drugs,

marihuana, anabolic steroids, or depressant or stimulant substances.” 21 U.S.C. § 802(44). The

language “prior conviction” means “separate criminal episodes, not separate convictions arising

out of a single transaction.” United States v. Blackwood, 913 F.2d 139, 145-46 (4th Cir. 1990).



                                                  5
Before a person is sentenced to an increased punishment by reason of one or more prior

convictions, the United States must file an information with the Court stating in writing the

previous convictions to be relied on. 21 U.S.C. § 851(a)(1).

       A defendant is a career offender under the sentencing guidelines if he was at least 18 years

old at the time he committed the instant offense of conviction, the instant offense is a felony that

is either a crime of violence or a controlled substance offense, and the defendant has “at least two

prior felony convictions of either a crime of violence or a controlled substance offense.” U.S.S.G.

§ 4B1.1(a). A “controlled substance offense” is “an offense under federal or state law, punishable

by imprisonment for a term exceeding one year, that prohibits the manufacture, export,

distribution, or dispensing of a controlled substance … or the possession of a controlled substance

… with intent to manufacture, import, export, distribute, or dispense.” U.S.S.G. § 4B1.2(b). The

term “two prior felony convictions” means: “(1) the defendant committed the instant offense of

conviction subsequent to sustaining at least two felony convictions of either a crime of violence or

a controlled substance offense … and (2) the sentences for at least two of the aforementioned

felony convictions are counted separately under the provisions § 4A1.1(a), (b), or (c).” U.S.S.G. §

4B1.2(c). A “prior sentence” is counted separately if “the sentences were imposed for offenses that

were separated by an intervening arrest…. If there is no intervening arrest, prior sentences are

counted separately unless (A) the sentences resulted from offenses contained in the same charging

instrument; or (B) the sentences were imposed on the same day.” U.S.S.G. 4A1.2(1), (2). The

offense level for a career offender whose offense statutory maximum is life imprisonment has an

offense level of 37. U.S.S.G. § 4B1.1(b)(1).

       In the instant case, the Government filed an information pursuant to § 851 listing nine prior

convictions of felony drug offenses:



                                                 6
        (A)      possession of marijuana and possession of marijuana with intent to
                 distribute (New Jersey April 10, 1992);

        (B)      possession with intent to sell and deliver cocaine (North Carolina December
                 12, 1994);

        (C)      possession with intent to sell and deliver marijuana (North Carolina
                 December 12, 1994);

        (D)      felony possession of marijuana (North Carolina December 12, 1994);

        (E)      possession with intent to sell and deliver marijuana (North Carolina
                 December 12, 1994);

        (F)      possession with intent to sell and deliver cocaine (North Carolina December
                 12, 1994);

        (G)      maintaining a place for controlled substance (North Carolina December 12,
                 1994);

        (H)      manufacture and distribution of a controlled substance (New Jersey March
                 14, 1996); and

        (I)      possession with intent to distribute cocaine (New Jersey April 29, 1996).

(3:00-cr-210, Doc. No. 94).

        The PSR relies on eight of these prior convictions, (A)-(H), for enhanced sentencing under

the career offender guidelines. (Id., Doc. No. 263 at ¶ 26).

        Petitioner presently contends that his April 10, 1992 New Jersey conviction for the

possession of marijuana and possession of marijuana with intent to distribute, (A) above, has been

vacated. In his previous time-barred § 2255 petition, Petitioner argued that his April 29, 1996, New

Jersey conviction for possession with intent to distribute cocaine, (I), was vacated.5 Assuming

arguendo that convictions (A) and (I) have been vacated and that the North Carolina convictions

from December 12, 1994, (B)-(G), should be counted as a single conviction, Petitioner still has


        5
          The Court did not reach the merit of Petitioner’s attack on the April 29, 1996 New Jersey conviction in the
previous § 2255 proceedings. The instant analysis assumes, without deciding, that the April 29, 1996, New Jersey
conviction is no longer valid.

                                                         7
two qualifying prior convictions to support his sentence pursuant to § 841 and the career offender

guidelines: a 1994 North Carolina conviction, (B)-(G), and the March 14, 1996 New Jersey

conviction, (H). Petitioner does not attempt to argue that the North Carolina convictions or the

March 14, 1996, New Jersey conviction do not qualify as felony drug offenses under § 841, or as

controlled substance offenses under the career offender guidelines. See generally 28 U.S.C. §

2255(h). Even if the Court assumes arguendo that the instant § 2255 petition was timely filed and

that all of his arguments are true, he still has at least two prior convictions that qualify him for

enhanced sentencing pursuant to § 841 and the career offender guidelines.

       The record conclusively refutes Petitioner’s contention that the vacatur of his 1992 New

Jersey conviction requires resentencing. Therefore, the instant § 2255 petition will be denied.

       V.      CONCLUSION

       For the foregoing reasons, the Court will deny Petitioner’s § 2255 Motion to Vacate.

       IT IS, THEREFORE, ORDERED that:

       1.      Petitioner’s Motion to Vacate, Set Aside or Correct Sentence under 28 U.S.C. §

               2255, (Doc. No. 1), is DENIED.

       2.      IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

               Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

               appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

               (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

               jurists would find the district court’s assessment of the constitutional claims

               debatable or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is

               denied on procedural grounds, a petitioner must establish both that the dispositive




                                                 8
procedural ruling is debatable and that the petition states a debatable claim of the

denial of a constitutional right).



                               Signed: November 16, 2018




                                     9
